DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 11/03/2021, and 08/28/2020 have been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,789,450 B2 (herein referred to as Gove).
	Regarding claim 1, Gove discloses an optical imaging device for imaging an input object (claim 1 – col. 19, lines 29-30), comprising: 
an optical sensor array including an array of sensing elements (claim 1 – col. 19, lines 31-32); and 
a control circuit (claim 1 – col. 19, line 33),
wherein the control circuit is configured to: 
first read a first subset of sensing elements in the array of sensing elements, wherein the first subset of sensing elements comprises less than all sensing elements in the array of sensing elements (claim 1 – col. 19, lines 34-38 – where first subset comprises masked sensing elements thus making first subset sensing elements less than all sensing elements in the array of sensing elements),; 

first alter an operating point of the optical imaging device based on the ambient light condition; and image the input object (claim 1 – col. 19, lines 41-43).

	Regarding claim 3, claim 3 has been analyzed and rejected as per claim 2 of Gove.

	Regarding claim 4, claim 4 has been analyzed and rejected as per claim 3 of Gove.

	Regarding claim 5, claim 5 has been analyzed and rejected as per claim 4 of Gove.

	Regarding claim 6, claim 6 has been analyzed and rejected as per claim 5 of Gove.

	Regarding claim 7, claim 4 has been analyzed and rejected as per claim 6 of Gove.

	Regarding claim 8, claim 8 has been analyzed and rejected as per claim 7 of Gove.

	Regarding claim 9, claim 9 has been analyzed and rejected as per claim 16 of Gove.

Regarding claim 11, claim 11 has been analyzed and rejected as per claim 17 of Gove.

Regarding claim 12, claim 12 has been analyzed and rejected as per claim 20 of Gove.

Regarding claim 13, claim 13 has been analyzed and rejected as per claim 21 of Gove.


Regarding claim 15, claim 15 has been analyzed and rejected as per claim 23 of Gove.

Regarding claim 16, claim 16 has been analyzed and rejected as per claim 1 of Grove.


Claims 1-20 would be allowed after all double-patenting issues have been resolved. Independent claims in the instant application substantially recite the same subject matter as allowed in the parent application 15/789881, and would be allowed for the similar reasons such as “the first subset of sensing elements comprises less than all sensing elements in the array of sensing elements”. 
Claims 2, 10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 24, 2022